Fourth Court of Appeals
                               San Antonio, Texas
                                    December 6, 2017

                                   No. 04-17-00383-CR

                                   Jamie LONGORIA,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR10053
                        Honorable Melisa Skinner, Judge Presiding


                                     ORDER
       Appellant’s second motion for extension of time to file his brief is GRANTED.
Appellant’s brief is due on January 2, 2018. No further extensions will be granted.


                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2017.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court